Exhibit 10.1
 
EXECUTION COPY
 
INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This INVESTMENT MANAGEMENT TRUST AGREEMENT (this “Agreement”) is made as of June
25, 2007, by and between GSC Acquisition Company (the “Company”) and American
Stock Transfer & Trust Company (the “Trustee”).
 
WHEREAS, the Company’s Registration Statement on Form S-1, Nos. 333-138832 and
333-144037 (the “Registration Statement”), for its initial public offering of
securities (the “IPO”) have been declared effective as of the date hereof by the
Securities and Exchange Commission (the “Effective Date”); and
 
WHEREAS, Citigroup Global Markets Inc. is acting as the representative (the
“Representative”) of the underwriters in the IPO pursuant to an underwriting
agreement between the Company and the Representative (the “Underwriting
Agreement”); and
 
WHEREAS, as described in the Company’s Registration Statement, and in accordance
with the Company’s Amended and Restated Certificate of Incorporation, upon
execution of this Agreement or as promptly thereafter as practicable, the
Company shall deliver to the Trustee an amount equal to the sum of (i)
$170,375,000 of the net proceeds of the IPO, including $5.4 million in deferred
underwriting compensation (or $195,535,000 of the net proceeds, including $6.210
million in deferred underwriting compensation, if the over-allotment option is
exercised in full) and (ii) $4 million of the proceeds from the Company’s
issuance and sale in a private placement of 4,000,000 warrants issued to its
founding stockholder, GSC Secondary Interest Fund, LLC, for a total of
$175,775,000 (or $201,695,000 if the underwriters’ over-allotment option is
exercised in full), to be deposited and held in a trust account for the benefit
of the Company and the holders of the Company’s common stock, par value $0.001
per share, issued in the IPO (the Company’s “Public Stockholders”).  The amount
to be delivered to the Trustee is referred to herein as the “Property,” and the
parties for whose benefit the Trustee shall hold the Property are referred to
together with the Company as the “Beneficiaries”; and
 
WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $5.4 million ($6.210 million, if the underwriters’ over-allotment option is
exercised in full) (or the amount specified in a notice pursuant to Paragraph
2(d) hereof) is attributable to deferred underwriting commissions that will
become payable by the Company to the Representative upon the consummation of an
Initial Business Combination (as defined in the Registration Statement) (the
“Deferred Discount”); and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.  Agreements and Covenants of Trustee.  The Trustee is hereby appointed to
serve as Trustee hereunder, and the Trustee hereby agrees to act as Trustee upon
the terms and conditions set forth herein. The Trustee hereby agrees and
covenants to:
 
1

--------------------------------------------------------------------------------


 
(a)  Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in a segregated trust account (the “Trust Account”)
established by the Trustee at JPMorgan Chase Bank, N.A.;
 
(b)  Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;
 
(c)  In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property only in U.S. “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), with a maturity of 180 days or less or in money
market funds selected by the Company which invest principally in either
short-term securities issued or guaranteed by the United States having a rating
in the highest investment category granted thereby by a recognized credit rating
agency at the time of acquisition or tax exempt municipal bonds issued by
governmental entities located within the United States or otherwise meeting the
conditions under Rule 2a-7 under the Investment Company Act;
 
(d)  Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e)  Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;
 
(f)  Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Company and Trust Account;
 
(g)  Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so; and
 
(h)  Render to the Company and to such other person as the Company may instruct
monthly written statements of the activities of and amounts in the Trust Account
reflecting all receipts and disbursements of the Trust Account.
 
2.  Agreements and Covenants of the Company.  The Company hereby agrees and
covenants to:
 
(a)  Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer or President.  In addition, except with
respect to its duties under Paragraph 3, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;
 
(b)  Hold the Trustee harmless and indemnify the Trustee from and against any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross
 
2

--------------------------------------------------------------------------------


 
negligence or willful misconduct.  Promptly after the receipt by the Trustee of
notice of demand or claim or the commencement of any action, suit or proceeding,
pursuant to which the Trustee intends to seek indemnification under this
Paragraph, it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”).  The Company shall have the right to
conduct and manage the defense against such Indemnified Claim, provided that the
Company shall obtain the consent of the Trustee with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Company may not
agree to settle any Indemnified Claim without the prior written consent of the
Trustee, which consent shall not be unreasonably withheld.  The Trustee may
participate in such action with its own counsel at its own expense;
 
(c)  Pay the Trustee a fee of $3,000 for its services as Trustee at the
consummation of the IPO (separately and in addition to making payments to the
Trustee of a monthly fee of $1,000 for transfer agent services, of a one-time
fee of $2,500 for warrant agent services and a closing fee of $3,500 in
accordance with the terms of a separate fee letter delivered to the Company on
November  6, 2006, as subsequently amended from time to time).  The Company
shall not be responsible for any other fees or charges of the Trustee except as
may be provided in Paragraph 2(b) hereof;
 
(d)   Within five business days after the Representative’s over-allotment option
(or any unexercised portion thereof) expires or is exercised in full, provide
the Trustee with a notice in writing (with a copy to the Representative) of the
total amount of the Deferred Discount, which shall in no event be less than
$5,400,000; and
 
(e)  In connection with any vote of the Company’s stockholders on whether to
approve an Initial Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and tabulating stockholder votes (which firm may be the Trustee) verifying the
vote of the Company’s stockholders regarding such Initial Business Combination.
 
3.  Liquidation and Distribution of Trust Account Property.  The Trustee shall
commence liquidation of the Trust Account only upon receipt of, and only in
accordance with the terms of, a letter in form substantially similar to that
attached hereto as either Exhibit A or Exhibit B (a “Termination Letter”),
signed on behalf of the Company by its Chief Executive Officer and affirmed by
the Chairman or Vice Chairman of the Board of Directors, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and any other documents
referred to therein; provided, however, that the Trustee shall disburse such
funds from the Trust Account (i) from time to time as may be necessary timely to
pay any taxes incurred as a result of interest or other income earned on the
Property held in the Trust Account, only upon receipt and in accordance with the
terms of a letter in form substantially similar to that attached hereto as
Exhibit C (a “Tax Disbursement Letter”), signed on behalf of the Company by its
Chief Executive Officer or President and copied to Authorized Counsel, as
evidenced by his or her countersignature thereto, and complete the disbursement
of funds from the Trust Account and distribute such funds only as directed in
the Tax Disbursement Letter and any other documents referred to therein, and
(ii) from time to time, only upon receipt and in accordance with the terms of a
letter in form substantially similar to that attached hereto as Exhibit D (a
“Disbursement Letter”), signed on behalf of the Company by its Chief Executive
Officer or President and copied to Authorized Counsel, as evidenced by his or
her countersignature thereto, the Trustee shall disburse to the Company such
amount as may be requested by the Company as directed in the Disbursement Letter
and the other documents referred to therein, provided, however, that the
aggregate amount distributed by the Trustee to the Company pursuant to this
Paragraph 3(ii) may not exceed the lesser
 
3

--------------------------------------------------------------------------------


 
of (y) the aggregate amount of interest and any other income actually received
or paid on amounts in the Trust Account less an amount equal to estimated taxes
that are or will be due on such income at an assumed rate of 40% and (z)
$2,400,000.  In addition, if as of the date of a Termination Letter in form
attached hereto as Exhibit B, should the Company have received the full amount
of its disbursements pursuant to the preceding sentence, and should such funds
be insufficient to cover the Company’s costs and expenses incurred in connection
with the adoption and implementation of its plan of dissolution and its
liquidation, to the extent that there is any interest accrued in the Trust
Account not required to be used to pay income taxes on interest income earned on
the Trust Account balance, the Company may request in the Termination Letter
that the Trustee release to it an additional amount of up to $75,000 of such
accrued interest to pay costs and expenses incurred in connection with its
dissolution and liquidation.
 
For purposes of this Agreement, “Authorized Counsel” shall mean, at any date,
the attorney retained and authorized by the Company to perform such functions.
 
4.  Limitations of Liability.  The Trustee shall have no responsibility or
liability to:
 
(a)  Take any action with respect to the Property, other than as directed in
Paragraphs 1 and 3 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;
 
(b)  Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property, unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)  Change the investment of any Property, other than in compliance with
Paragraph 1(c);
 
(d)  Refund any depreciation in principal of any Property;
 
(e)  Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f)  The Company or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of its own best judgment, except for its gross negligence or willful
misconduct.  The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons.  The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;
 
4

--------------------------------------------------------------------------------


 
(g)  Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and
 
(h)  Subject to the requirements of Paragraph 3 of this Agreement, pay any taxes
on behalf of the Trust Account to any governmental entity or taxing authority.
 
5.  Termination.  This Agreement shall terminate as follows:
 
(a)  If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee.  At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate (except with respect to
Paragraph 2(b)); provided, however, that, in the event that the Company does not
locate a successor trustee within 90 days of receipt of the resignation notice
from the Trustee, the Trustee may submit an application to have the Property
deposited with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever that arises due to any actions or omissions to act by any party after
such deposit; or
 
(b)  At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Paragraph 3 hereof and distributed
the Property in accordance with the provisions of the Termination Letter, this
Agreement shall terminate, except with respect to Paragraph 2(b).
 
6.  Miscellaneous.
 
(a)  The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account.  Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E.  The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons.  Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel.  In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names.  The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.
 
(b)  This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  It may be executed in
several counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.
 
(c)  This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  This Agreement or any
provision hereof may be changed, waived, amended or modified only by a writing
signed by each of the parties hereto, provided,
 
5

--------------------------------------------------------------------------------


 
however, that no such amendment or modification (other than to correct a
typographical or similar technical error) may be made to paragraphs 1, 2(e), 3,
4, 5, 6(c) or 6(g) or to Exhibits A or B hereof without the consent of the
Public Stockholders, its being the specific intention of the parties hereto that
each Public Stockholder is and shall be a third-party beneficiary of this
paragraph 6(c) with the same right and power to enforce this paragraph 6(c) as
either of the parties hereto, and provided, further, that this Agreement may not
be changed, waived, amended or modified in such a manner as to adversely affect
the right of the Underwriters to receive the Deferred Discount as contemplated
herein without the written consent of the Representative.  For purposes of this
paragraph 6(c), the “consent of the Public Stockholders” shall mean receipt by
the Trustee of a certificate from an entity certifying that (i) such entity
regularly engages in the business of serving as inspector of elections for
companies whose securities are publicly traded, and (ii) either (a) 70% of the
Public Stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (the “DGCL”),
have voted in favor of such amendment or modification or (b) 70% of the Public
Stockholders of record as of a record date established in accordance with
Section 213(b) of the DGCL have delivered to such entity a signed writing
approving such amendment or modification.  As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury.
 
(d)  The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York for purposes of resolving any
disputes hereunder.
 
(e)  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:
 
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: Herb Lemmer, Vice President
Fax No.: (718) 331-1852
 
if to the Company, to:
 
GSC Acquisition Company
500 Campus Drive, Suite 220
Florham Park, NJ 07932
Attn: Peter R. Frank, Chief Executive Officer
Fax No.: (973) 593-5454
in either case with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attn: Deanna L. Kirkpatrick, Esq.
Fax No.: (212) 450-4000
 
6

--------------------------------------------------------------------------------


 
(f)  No party hereto may assign this Agreement without the prior written consent
of the other, which consent shall not be unreasonably withheld.
 
(g)  Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.  The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.
 
(h)           The Trustee acknowledges and agrees that it is the specific
intention of the parties hereto that the Representative is and shall be a
third-party beneficiary of the provisions of this Agreement pertaining to the
Deferred Discount (including Section 6(c)) and the Trustee’s obligations under
this Agreement with respect thereto (but solely of those provisions and solely
with respect to such obligations of the Trustee) with the same right and power
to enforce those provisions as either of the parties hereto.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

 
AMERICAN STOCK TRANSFER & TRUST
COMPANY, as Trustee
                 
 
By:
/s/ Herbert J. Lemmer       Name:  Herbert J. Lemmer       Title:    Vice
President          

 

 
GSC ACQUISITION COMPANY
                 
 
By:
/s/ Peter R. Frank       Name:  Peter R. Frank       Title:     Chief Executive
Officer          

 
8

--------------------------------------------------------------------------------




 
EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]
 
American Stock Transfer
  & Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
 
Re:  Trust Account No. [                  ] Termination Letter
 
Ladies and Gentlemen:
 
Pursuant to Paragraph 3 of the Investment Management Trust Agreement between GSC
Acquisition Company (the “Company”) and American Stock Transfer & Trust Company
(the “Trustee”), dated as of June 25, 2007 (the “Trust Agreement”), this is to
advise you that the Company has entered into an agreement with                 
to consummate an Initial Business Combination (as defined in the Trust
Agreement) on or about [insert date].  The Company shall notify you at least 48
hours in advance of the actual date of the consummation of the Initial Business
Combination (the “Consummation Date”).  Capitalized terms used but not defined
herein shall have the meanings given them in the Trust Agreement.
 
Pursuant to Paragraph 2(e) of the Trust Agreement, we are providing you with [an
affidavit] [a certificate] of                  verifying the vote of the
Company’s stockholders duly approving the Initial Business Combination in
accordance with the terms of the Company’s Amended and Restated Certificate of
Incorporation.  The [affidavit] [certificate] includes the identities of the
Public Stockholders who voted against the Initial Business Combination and
properly exercised their conversion rights in connection therewith.
 
In accordance with the terms of the Trust Agreement, we hereby instruct you to
commence liquidation of the Trust Account so that on the Consummation Date, all
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct.
 
On the Consummation Date: (i) counsel for the Company shall deliver to you
written notification that the Initial Business Combination has been consummated,
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account other than the Deferred Discount
(the “Instruction Letter”) and (iii) the Representative shall deliver to you
written instructions for delivery of the Deferred Discount.  You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of written notice from counsel and the Instruction
Letter, (a) to Public Stockholders who exercised their conversion rights in
connection with the Initial Business Combination, in an amount equal to their
 
A-1

--------------------------------------------------------------------------------


 
pro rata share of the amounts in the Trust Account as of two business days prior
to the Consummation Date (including the Deferred Discount and any income
actually received on the Trust Account balance and held in the Trust Account,
but less an amount equal to estimated taxes that are or will be due on such
income at an assumed rate of 40%); (b) to the Representative in an amount equal
to the Deferred Discount as so directed by them, and (c) the remainder in
accordance with the terms of the Instruction Letter.  In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same, and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company or be distributed
immediately and the penalty incurred.  Upon the distribution of all the funds in
the Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.
 
In the event that the Initial Business Combination is not consummated on the
Consummation Date and we have not notified you on or before the Consummation
Date of a new date for consummation of the Initial Business Combination that is
to take place within 3 (three) business days of the Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in Paragraph
1(c) of the Trust Agreement on the business day immediately following the
Consummation Date.
 

  Very truly yours,                
GSC ACQUISITION COMPANY
                 
 
By:
        [NAME]       Chief Executive Officer          

 
 

 
AFFIRMED:
                         
 
      [NAME]     Chairman of the Board of Directors        

 
A-2

--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
 
Re:  Trust Account No. [                  ] Termination Letter
 
Ladies and Gentlemen:
 
Pursuant to Paragraph 3 of the Investment Management Trust Agreement between GSC
Acquisition Company (the “Company”) and American Stock Transfer & Trust Company
dated as of June 25, 2007 (the “Trust Agreement”), this is to advise you that
the Company’s existence expired in accordance with the terms of its Amended and
Restated Certificate of Incorporation on [date] and the Company is proceeding to
dissolve and liquidate. Capitalized terms used but not defined herein shall have
the meanings given them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize and
request that you[: (i) to the extent that there is any interest accrued in the
Trust Account not required to be used to pay income taxes on interest income
earned on the Trust Account balance in accordance with the Tax Disbursement
Letter included herewith, which provides a full accounting of Tax Payments (as
defined therein) made by the Company through the date of this letter but not yet
reimbursed by distributions from the Trust, release to us an amount of $______
(which amount shall not exceed $75,000) to pay costs and expenses incurred in
connection with its dissolution and liquidation; and (ii)] commence liquidation
of the Trust Account as part of the Company’s plan of dissolution and
distribution.  In connection with this liquidation, you are hereby authorized to
establish a record date for the purposes of determining the stockholders of
record entitled to receive their per share portion of the Trust Account.  The
record date shall be within ten (10) days of the liquidation date, or as soon
thereafter as is practicable.  You will notify the Company in writing as to when
all of the funds in the Trust Account will be available for immediate transfer
(the “Transfer Date”) in accordance with the terms of the Trust Agreement and
the Amended and Restated Certificate of Incorporation of the Company.
 
You shall commence distribution of such funds in accordance with the terms of
the Trust Agreement and the Amended and Restated Certificate of Incorporation of
the Company and you shall oversee the distribution of the funds.
 
B-1

--------------------------------------------------------------------------------


 
Upon the payment of all the funds in the Trust Account, the Trust Agreement
shall be terminated.
 

  Very truly yours,                
GSC ACQUISITION COMPANY
                 
 
By:
        [NAME]       Chief Executive Officer          

 
 

 
AFFIRMED:
                         
 
      [NAME]     Chairman of the Board of Directors        

 
 
B-2

--------------------------------------------------------------------------------




EXHIBIT C
[Letterhead of Company]


[Insert date]




American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
 
Re:  Trust Account No. [                  ] Tax Disbursement Letter
 
Ladies and Gentlemen:
 
Pursuant to the Investment Management Trust Agreement between GSC Acquisition
Company (the “Company”) and American Stock Transfer & Trust Company dated as of
June 25, 2007 (the “Trust Agreement”), this is to advise you that the Trust
Account, as defined in the Trust Agreement, has incurred a total of
$_____________________ in taxes (the “Tax Payments”) for the period from
________ __, 200__ to ________ __, 200__ (the “Tax Period”) as a result of
interest and other income earned on the Property, as defined in the Trust
Agreement, during the Tax Period.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
distribute from the Trust Account proceeds from the Property equal to the
aggregate Tax Payments on such dates, in such amounts and to such payees as
indicated on the Schedule of Tax Payments attached hereto as Schedule 1.
 

  Very truly yours,          
GSC ACQUISITION COMPANY
                 
 
By:
        [NAME]       [Title]          

 

 
Authorized Counsel Signatory:
                         
By:
      [NAME]              

 
C-1

--------------------------------------------------------------------------------




 
SCHEDULE 1
 
SCHEDULE OF TAX PAYMENTS
 


[Payee]
Payment Date:
 
Amount:
 
Address:
                 
[Payee]
Payment Date:
 
Amount:
 
Address:
                     
[Payee]
Payment Date:
 
Amount:
 
Address:
                     



C-2

--------------------------------------------------------------------------------


 
EXHIBIT D
[Letterhead of Company]


[Insert date]




American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
 
Re:  Trust Account No. [                  ] Disbursement Letter
 
Ladies and Gentlemen:
 
Pursuant to Section 3(ii) of the Investment Management Trust Agreement between
GSC Acquisition Company (the “Company”) and American Stock Transfer & Trust
Company dated as of June 25, 2007 (the “Trust Agreement”), we hereby authorize
you to disburse from the Trust Account proceeds from the Property, as defined in
the Trust Agreement, equal to $_______________, to __________________ via wire
transfer on ____________, 200_.
 

  Very truly yours,          
GSC ACQUISITION COMPANY
                 
 
By:
        [NAME]       [Title]          

 
 

 
Authorized Counsel Signatory:
                         
By:
      [NAME]              

 

 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK
 
AUTHORIZED
TELEPHONE NUMBER(S)
     
Company:
         
GSC Acquisition Company
500 Campus Drive, Suite 220
Florham Park, NJ 07932
         
Attn: Peter R. Frank, Chief Executive Officer
 
(973) 593-5474
Attn: Matthew C. Kaufman, President
 
(212) 884-6202
     
Trustee:
         
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10004
 
   
Attn: Herb Lemmer, Vice President
 
(718) 921-8209

 
 
 

 E-1
 
 

--------------------------------------------------------------------------------